DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/18/2022, in which claims 1, 3, 9, 10, 13, 16-18 were amended, claims 7-8, 11, 14 were cancelled, claims 21-24 were added, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of “performing a planarization process on the LTD layer, wherein the planarization process exposes the top surface of the second dielectric layer” of claim 9 and “before performing the etching process, performing a planarization process to remove the oxide layer from top surfaces of the mask layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 9 recites the limitation “performing a planarization process on the LTD layer, wherein the planarization process exposes the top surface of the second dielectric layer” and claim 24 recites “before performing the etching process, performing a planarization process to remove the oxide layer from top surfaces of the mask layer”. However, the specification does not describe the above claimed subject matter. 
In addition, claim 9 recites “wherein the LTD layer comprises a low-temperature dielectric (LTD) material.” The specification does not provide any definition of “low-temperature dielectric (LTD) material.”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 12-13, 15, 17, 22, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 9 and claim 24, claim 9 recites the limitation “performing a planarization process on the LTD layer, wherein the planarization process exposes the top surface of the second dielectric layer” and claim 24 recites “before performing the etching process, performing a planarization process to remove the oxide layer from top surfaces of the mask layer”. However, the specification does not provide any description of the above limitation. Specifically, Fig. 6A-6H do not show the claimed step. Paragraph [0068] states “A planarization process (e.g., a chemical mechanical polish (CMP), dry etching, combinations thereof, or the like) may optionally be performed to remove portions of LTD film 616 covering underlayer 614. In some cases, upper portions of underlayer 614 may also be removed by the planarization process” but does not disclose that “the planarization process exposes the top surface of the second dielectric layer” or “before performing the etching process (to etch through the oxide layer on the exposed ILD layer and into the ILD layer to form a second opening in the ILD layer), performing a planarization process to remove the oxide layer from top surfaces of the mask layer”. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claims 9 and claim 24. Accordingly, claim 9, claim 24 and all claims depending therefrom were not in possession of Applicant at the time of filing.
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Regarding claim 17, claim 17 recites “the third width is between 0.5nm and 50 nm greater than the first width”, claim 16 on which claim 17 depends recites “the mask layer has a first width between opposite surfaces of the mask layer within the first opening” and “wherein after depositing the oxide layer, opposite surfaces of the mask layer within the first opening have a third width that is greater than the first width”. In other words, claim 17 requires the width W2 shown in Fig. 5C is between 0.5 nm and 50 nm greater than the width W1 shown in Fig. 5B or 5C. However, the original specification states “as shown in Figure 5C, the initial width W1 of openings 522 may increase to W2 after deposition of LTD film 516. In some embodiments, the increase in width from W1 to W2 during formation of LTD film 516 may be less than about 5 nm, such as about 3 nm. In some cases, the change in width after depositing an LTD film as described herein may be as much as about 5 nm less than the change in width after depositing a dielectric film using an O2 precursor.” Nowhere in the specification disclose W2 is between 0.5 nm and 50 nm greater than W1 as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 17. Accordingly, claim 17 was not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12-13, 15, 17, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the LTD layer comprises a low-temperature dielectric (LTD) material.” However, the specification does not provide any definition of “a low-temperature dielectric (LTD) material” thus it is unclear which material is a low-temperature dielectric (LTD) material and which material is not. As best understood, LTD refers to the low temperature process for forming the dielectric film, thus the film formed by that low temperature process is called/named LTD film. If Applicant intends to claim that the material for forming the film is formed by a low temperature process then the specification fails to provide the written support and thus the “LTD material” would raise another 112a issue for lacking written support in addition to the 112a issue addressed above.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
For the purpose of this Action, the above limitation “a low-temperature dielectric (LTD) material” of claim 9 will be interpreted and examined as --an oxide material--. 
Appropriate correction is required.

Regarding claim 17, claim 17 recites the limitation “the third width is between 0.5nm and 50 nm greater than the first width”, claim 16 on which claim 17 depends recites “the mask layer has a first width between opposite surfaces of the mask layer within the first opening” and “wherein after depositing the oxide layer, opposite surfaces of the mask layer within the first opening have a third width that is greater than the first width”. In other words, claim 17 requires the width W2 shown in Fig. 5C is between 0.5 nm and 50 nm greater than the width W1 shown in Fig. 5B or 5C. The specification merely states that “deposition of LTD film 516 may also consume portions of the underlayer 514 sidewalls of openings 522” without provide any specific description of when that happens or how to control the process conditions to control the widths. Thus, it is unclear how to control the deposition of the oxide layer so that the change of the third width with respect to the first width is controlled within a specific range.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20140193974) in view of Nakano et al. (US Pat. 20150079311).
Regarding claims 1, 3, 5, Lee et al. discloses in Fig. 2B, Fig. 3B, Fig. 4, Fig. 5B, Fig. 7B, Fig. 8B a method of manufacturing a semiconductor device, the method comprising: 
depositing a dielectric layer [HM2] over a substrate [100][Fig. 2B, paragraph [0043]]; 
depositing a masking layer [HM3] covering the dielectric layer [HM2][Fig. 2B, paragraph [0043]]]; 
performing a patterning on the masking layer [HM3] to form a recess [153 or 155] that exposes a top surface of the dielectric layer [HM2], wherein the recess [153 or 155] has a first interior width [Fig. 3B, paragraph [0046]];
depositing an oxide film [160, TaO] over the masking layer [HM2] and within the recess, wherein depositing the oxide film [320] within the recess forms a trench [101o or 103o] within the recess [153 or 155] having a second interior width that is smaller than the first interior width [Fig. 4, Fig. 5B, Fig. 7B, paragraph [0047]-[0048]]; and 
performing an etching process to extend the trench [101o or 103o] into the dielectric layer [HM2], using the masking layer [HM2] and the oxide film [160, TaO] as a combined etching mask [Fig. 8B, paragraph [0054]]. 
Lee et al. fails to disclose 
wherein the oxide film is formed from a plurality of precursors, wherein the precursors of the plurality of precursors are free of allotropes of oxygen, and wherein depositing the oxide film comprises forming a plasma of a first precursor of the plurality of precursors;
wherein the plurality of precursors includes H2O, CO2, or H2O2;
wherein depositing the oxide layer comprises a process temperature of less than about 200oC.
Nakano discloses in paragraph [0002], [0009]-[0016], [0022]-[0033].
wherein the oxide film is formed from a plurality of precursors [precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy], wherein the precursors precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy] of the plurality of precursors are free of allotropes of oxygen [paragraph [0024]-[0025]], and wherein depositing the oxide film comprises forming a plasma of a first precursor [CxOy and/or NxOy] of the plurality of precursors [precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy][paragraph [0009], [0018], [0024]];
wherein the plurality of precursors comprises H2O, CO2, or H2O2 [CO2];
wherein depositing the oxide layer comprises a process temperature of less than about 200oC [400oC. or less] or [25oC-500oC][paragraph [0025], Table 1, Table 2].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakano into the method of Lee et al. to include wherein the oxide film is formed from a plurality of precursors, wherein the precursors of the plurality of precursors are free of allotropes of oxygen, and wherein depositing the oxide film comprises forming a plasma of a first precursor of the plurality of precursors; wherein the plurality of precursors includes CO2; wherein depositing the oxide layer comprises a process temperature of less than about 200oC. The ordinary artisan would have been motivated to modify Lee et al. in the above manner for the purpose of providing suitable method for forming an oxide layer by PEALD and or PECVD in which oxidation of an underlying layer can effectively be inhibited, the generation of particles can effectively be inhibited and ignition of plasma can be stabilized without increasing RF power to be applied [paragraph [0002], [0010] of Nakano et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Claims 1, 3, 4, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nambu (US Pub. 20030186534) in view of Nakano et al. (US Pat. 9284642) and Kim et al. (US Pub. 20020113310)
Regarding claims 1, 3, 4, 5, 21, Nambu discloses in Fig. 5A-5B a method of manufacturing a semiconductor device, the method comprising: 
depositing a dielectric layer [7] over a substrate [4,5,16,6][Fig. 5A, paragraph [0036], [0055]]; 
depositing a masking layer [8] covering the dielectric layer [7][Fig. 5A, paragraph [0036], [0055]]]; 
performing a patterning on the masking layer [8] to form a recess [9] that exposes a top surface of the dielectric layer [7], wherein the recess [9] has a first interior width [Fig. 5A, paragraph [0036], [0055]]];
depositing an ARC film [11] over the masking layer [8] and within the recess [9], wherein depositing the ARC film [11] within the recess [9] forms a trench within the recess [9] having a second interior width that is smaller than the first interior width [Fig. 5A, paragraph [0046]]; and 
performing an etching process to extend the trench into the dielectric layer [7], using the masking layer [8] and the ARC film [11] as a combined etching mask [Fig. 5B, paragraph [0056]];
wherein top surfaces of the masking layer [8] remain covered by the ARC film [11] after the etching process [Fig. 5B].
Nambu fails to disclose 
the ARC film comprises an oxide film;
wherein the oxide film is silicon oxycarbide.
Kim et al. discloses in paragraph [0033] and claim 12
 the ARC film comprises an oxide film [SiON or SiOC];
wherein the oxide film is silicon oxycarbide [SiOC].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. into the method of Nambu to include the ARC film comprises an oxide film; wherein the oxide film is silicon oxycarbide. The ordinary artisan would have been motivated to modify Nambu and Kim et al. in the above manner for the purpose of providing suitable material of ARC film.
Nambu al. and Kim et al. fails to disclose 
wherein the oxide film is formed from a plurality of precursors, wherein the precursors of the plurality of precursors are free of allotropes of oxygen, and wherein depositing the oxide film comprises forming a plasma of a first precursor of the plurality of precursors;
wherein the plurality of precursors includes H2O, CO2, or H2O2;
wherein depositing the oxide layer comprises a process temperature of less than about 200oC.
Nakano discloses in paragraph [0002], [0009]-[0016], [0022]-[0033].
wherein the oxide film is formed from a plurality of precursors [precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy], wherein the precursors precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy] of the plurality of precursors are free of allotropes of oxygen [paragraph [0024]-[0025]], and wherein depositing the oxide film comprises forming a plasma of a first precursor [CxOy and/or NxOy] of the plurality of precursors [precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy][paragraph [0009], [0018], [0024]]; 
wherein the plurality of precursors comprises H2O, CO2, or H2O2 [CO2]; 
wherein depositing the oxide layer comprises a process temperature of less than about 200oC [400oC. or less] or [25oC-500oC][paragraph [0025], Table 1, Table 2].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakano into the method of Nambu and Kim et al. to include wherein the oxide film is formed from a plurality of precursors, wherein the precursors of the plurality of precursors are free of allotropes of oxygen, and wherein depositing the oxide film comprises forming a plasma of a first precursor of the plurality of precursors; wherein the plurality of precursors includes CO2; wherein depositing the oxide layer comprises a process temperature of less than about 200oC. The ordinary artisan would have been motivated to modify Nambu and Kim et al. in the above manner for the purpose of providing suitable method for forming an oxide layer by PEALD and or PECVD in which oxidation of an underlying layer can effectively be inhibited, the generation of particles can effectively be inhibited and ignition of plasma can be stabilized without increasing RF power to be applied [paragraph [0002], [0010] of Nakano et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20140193974) in view of Nakano et al. (US Pat. 9284642) as applied to claim 1 above and further in view of Subramanian (US Pub. 20070196980).
Regarding claim 2, Lee et al. fails to explicitly disclose 
wherein the sidewalls of the trench within the recess have a roughness that is less than the roughness of the sidewalls of the recess.
However, it appears, if not, it is obvious that the sidewalls of the trench within the recess have a roughness that is less than the roughness of the sidewalls of the recess due to the deposition of the oxide layer.
For further support, Subramanian is cited.
Subramanian discloses in Fig. 2, paragraph [0001], [0003]-[0004], [0007], [0042]
wherein the sidewalls of the trench within the recess have a roughness that is less than the roughness of the sidewalls of the recess.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Subramanian into the method of Lee et al. and Nakano et al. to include wherein the sidewalls of the trench within the recess have a roughness that is less than the roughness of the sidewalls of the recess. The ordinary artisan would have been motivated to modify Lee et al. and Nakano et al. in the above manner for the purpose of reducing line edge roughness to reduce/prevent undesirable effects in integrated circuit components [paragraph [0001], [0003]-[0004], [0007] of Subramanian.]. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20140193974) in view of Nakano et al. (US Pat. 9284642) as applied to claim 1 above and further in view of Bencher et al. (US Pub. 20090111281)
Regarding claim 4, Lee et al. fails to disclose 
wherein the oxide film is silicon oxycarbide;
Lee et al. discloses the oxide film composed of a spacer material.
Bencher et al. discloses in Fig. 3C-3D, paragraph [0031] 
wherein the oxide film is silicon oxycarbide [carbon-doped silicon oxide].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bencher et al. into the method of Lee et al. to include the oxide film is silicon oxycarbide. The ordinary artisan would have been motivated to modify Lee et al. in the above manner for the purpose of providing suitable alternative spacer material suitable to form a reliable mask for use in a subsequent etch process [paragraph [0031] of Bencher et al.]. 

Regarding claim 6, Lee et al. fails to disclose
wherein the masking layer comprises a photoresist.
Bencher et al. discloses in paragraph [0022] 
wherein the masking layer [302] comprises a photoresist.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bencher et al. into the method of Lee et al. to include wherein the masking layer comprises a photoresist. The ordinary artisan would have been motivated to modify Lee et al. in the above manner for the purpose of providing suitable template mask in a frequency doubling scheme to minimize the number of process steps required in such an integration scheme [paragraph [0018] of Bencher et al.].
	
Claims 9-10, 12-13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US Pub. 20070196980) in view of Bencher et al. (US Pub. 20090111281) and Nakaune et al. (US Pub. 20070090090).
Regarding claims 9, 10, Subramanian discloses in Fig. 1-3, a method comprising: 
forming a first dielectric layer [210] over a semiconductor substrate [110][Fig. 1, paragraph [0031]-[0032]]; 
forming a second dielectric layer [125] over the first dielectric layer [210][Fig. 1, paragraph [0034]]; 
etching openings [124] in the second dielectric layer [125], wherein the sidewalls of the openings [124] in the second dielectric layer [125] have a first roughness [Fig. 1, paragraph [0034]-[0037]]; 
depositing a layer [230] on the second dielectric layer [125], wherein the layer extends over a top surface of the second dielectric layer [125] and on the sidewalls of the openings [124] in the second dielectric layer [125], wherein first portions of the layer [230] on the sidewalls of the openings [124] in the second dielectric layer [125] have a second roughness that is less than the first roughness [Fig. 2, Fig. 9, paragraph [0042]]; and 
etching openings [334] in the first dielectric layer [220] using the second dielectric layer [125/325] and the first portions [330] of the layer [230] as a combined etch mask [Fig. 3, paragraph [0047]-[0049]].
Subramanian fails to disclose
forming a third dielectric layer over the second dielectric layer; patterning the third dielectric layer;
etching openings in the second dielectric layer using the patterned third dielectric layer as an etch mask.
Nakaune et al. discloses in Fig. 3A-3D,
forming a third dielectric layer [13] over the second dielectric layer [14]; 
patterning the third dielectric layer [13];
etching openings in the second dielectric layer [14] using the patterned third dielectric layer [13] as an etch mask.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakaune et al. into the method of Subramanian to include forming a third dielectric layer over the second dielectric layer; patterning the third dielectric layer; etching openings in the second dielectric layer using the patterned third dielectric layer as an etch mask. The ordinary artisan would have been motivated to modify Subramanian in the above manner for the purpose of providing suitable method for patterning the second dielectric layer with good dimensional controllability [paragraph [0006], [0009], [0011], [0024] of Nakaune et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Subramanian fails to disclose
wherein the layer is a LTD layer;
wherein the LTD layer comprises a dielectric material;
wherein the LTD layer is an oxide material comprising carbon.
Bencher et al. discloses in Fig. 3C, paragraph [0031] 
wherein the layer [320] is a LTD layer;
wherein the LTD layer [320] comprises an oxide material [silicon oxide];
wherein the LTD layer [320] is an oxide material comprising carbon [carbon doped silicon oxide].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bencher et al. into the method of Subramanian to include wherein the layer is a LTD layer; wherein the LTD layer comprises a dielectric material; wherein the LTD layer is an oxide material comprising carbon. The ordinary artisan would have been motivated to modify Subramanian in the above manner for the purpose of providing suitable alternative spacer forming material suitable to form a reliable mask for use in a subsequent etch process [paragraph [0031] of Bencher et al.].  [paragraph [0031]-[0032] of Bencher et al.].
Subramanian discloses in Fig. 3 and paragraph [0048]
performing a planarization process on the layer [330], wherein the planarization process exposes the top surface of the second dielectric layer [325-1] [Fig. 3]
Bencher et al. discloses in Fig. 3D
performing a planarization process on the LTD layer [320], wherein the planarization process exposes the top surface of the second dielectric layer [312].
Consequently, the combination of Subramanian and Bencher et al. discloses “performing a planarization process on the LTD layer, wherein the planarization process exposes the top surface of the second dielectric layer”.

Regarding claim 12, Subramanian, Bencher et al. and Nakaune et al. disclose wherein the second dielectric layer is a polymer [paragraph [0024] of Nakaune et al., paragraph [0034] of Subramanian, paragraph [0022] of Bencher et al.].

Regarding claim 13, Subramanian discloses in Fig. 1-Fig. 3
wherein the openings [124] in the second dielectric layer [125] expose regions of the first dielectric layer [120][Fig. 1], and 
wherein second portions of the layer [230] cover the regions of the first dielectric layer [220][Fig. 2];
wherein etching openings [334] in the first dielectric layer [320] comprises etching through the second portions of the layer [230][Fig. 2-3, paragraph [0048]].
Bencher et al. also discloses in Fig. 3B-3E
wherein the openings [y] in the second dielectric layer [312] expose regions of the first dielectric layer [304][Fig. 3B], and 
wherein second portions of the LTD layer [320] cover the regions of the first dielectric layer [304][Fig. 3C;
wherein etching openings in the first dielectric layer [304] comprises etching through the second portions of the LTD layer [320][Fig. 3D-3E].
Consequently, the combination of Subramanian and Bencher et al. discloses the limitation of claim 13.

Regarding claim 22, Nakaune et al. discloses wherein the third dielectric layer comprises the oxide material [silicon oxide or the like]. Besides, it would have been obvious to select the oxide material(s) disclosed by Bencher et al. based on their suitability for use as the oxide material of the third dielectric. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US Pub. 20070196980) in view of Bencher et al. (US Pub. 20090111281) and Nakaune et al. (US Pub. 20070090090) as applied to claim 9 above and further in view of Nakano et al. (US Pat. 9284642).
Regarding claim 15, Subramanian and Bencher et al. fails to disclose
wherein depositing the LTD layer comprises performing a plasma-enhanced atomic layer deposition (PEALD) process using a plurality of precursors, wherein the plurality of precursors are free of O2.
Nakano discloses in column 1, lines 5-10, 60-67, column 2, column 4, column 5, column 6, lines 49-62
wherein depositing the LTD layer [oxide layer] comprises performing a plasma-enhanced atomic layer deposition (PEALD) process using a plurality of precursors [precursor containing Si or metal, CxOy and/or NxOy], wherein the plurality of precursors [precursor containing Si or metal, CxOy and/or NxOy] are free of O2.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakano into the method of Subramanian and Bencher et al. to include wherein depositing the LTD layer comprises performing a plasma-enhanced atomic layer deposition (PEALD) process using a plurality of precursors, wherein the plurality of precursors are free of O2. The ordinary artisan would have been motivated to modify Subramanian and Bencher et al. in the above manner for the purpose of providing suitable method for forming an oxide layer by PEALD and or PECVD in which oxidation of an underlying layer can effectively be inhibited, the generation of particles can effectively be inhibited and ignition of plasma can be stabilized without increasing RF power to be applied [column 1, lines 7-10, column 2, lines 6-22 of Nakano et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Claims 16, 18-19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US Pub. 20070196980) in view of Bencher et al. (US Pub. 20090111281), Mazur et al. (US Pub. 20040002217).
Regarding claims 16 and 18, Subramanian discloses in Fig. 1-3, a method comprising: 
forming a target layer [120] over a semiconductor substrate [110][Fig. 1, paragraph [0026], [0027], [0031]-[0032]]; 
forming a mask layer [125] over the target layer [120][Fig. 1, paragraph [0034]]; 
patterning the mask layer [125] to form a first opening [124] that exposes the target layer [120], wherein the mask layer [125] has a first width between opposite surfaces of the mask layer within the first opening [124][Fig. 1, paragraph [0037]]; 
conformally depositing a spacer forming layer [230] on the mask layer [125], within the first opening, and on the exposed target layer [220], wherein the spacer forming layer [230] has a second width between opposite surfaces of the spacer forming layer [230] within the first opening [124], wherein the second width is less than the first width [Fig. 2, paragraph [0039]]; and 
performing an etching process to etch through the spacer forming layer [230] on the exposed target layer [320] and into the target layer [320] to form a second opening [334] in the target layer [320], wherein the second opening [334] in the target layer has the second width between opposite surfaces of the target layer [320] within the second opening [334].
Subramanian fails to disclose 
the target layer is an ILD; and
the semiconductor substrate comprising an active device;
forming a contact to the active device in the second opening, comprising depositing a conductive material in the second opening.
However, Subramanian discloses in paragraph [0026] that "Substrate" or "substrate assembly," as used herein, refers to a semiconductor substrate such as a base semiconductor layer or a semiconductor substrate having one or more layers, structures, or regions formed thereon.” Subramanian discloses in paragraph [0032] that “layer 120 can be described as and referred to as a target layer because the layer is the target of an etching process by which a predetermined pattern is transferred, or etched, into one or more layers of layer 120.”
Mazur et al. discloses in Fig. 3A-3C
the target layer [307] is an ILD; and
the semiconductor substrate comprising an active device [FET];
forming a contact to the active device [FET] in the second opening [315], comprising depositing a conductive material in the second opening [315][paragraph [0043]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Mazur et al. into the method of Subramanian to include the target layer is an ILD; and the semiconductor substrate comprising an active device; forming a contact to the active device in the second opening, comprising depositing a conductive material [metal contact] in the second opening. The ordinary artisan would have been motivated to modify Subramanian in the above manner for the purpose of providing suitable target layer and suitable substrate structure in the method of Subramanian and apply Subramanian’s method to form contact openings of sub lithographic size through the ILD to provide access to the FET thereunder; providing suitable subsequent processes after forming contact opening to provide electrical contact to the source and drain regions of a field effect transistor [paragraph [0037] and [0043] of Marzur].  
Subramanian fails to disclose 
the spacer forming layer is an oxide layer.
Bencher et al. discloses in Fig. 3C, paragraph [0031] 
the spacer forming layer is an oxide layer [silicon oxide].
Mazur also discloses in Fig. 3b and paragraph [0038] and [0040]
the spacer forming layer is an oxide layer [silicon dioxide].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bencher et al. and Mazur into the method of Subramanian to include the spacer forming layer is an oxide layer. The ordinary artisan would have been motivated to modify Subramanian in the above manner for the purpose of providing suitable alternative spacer forming material formed on sidewall of masking layer [paragraph [0031]-[0032] of Bencher et al., paragraph [0040] of Mazur].
Subramanian and Bencher et al. fails to explicitly disclose 
wherein depositing the oxide layer consumes portions of the mask layer, wherein after depositing the oxide layer, opposite surfaces of the mask layer within the first opening have a third width that is greater than the first width.
However, Subramanian and Bencher et al. discloses the mask layer is a photoresist layer. Bencher et al. discloses the deposition of oxide layer comprising oxygen containing precursor such as ozone O3 which can react with photoresist layer and consumes portions of the photoresist mask layer. 
Paragraph [0058] of the original specification explicitly discloses “the change in width after depositing an LTD film as described herein may be as much as about 5 nm less than the change in width after depositing a dielectric film using an O2 precursor.” In other words, Applicant discloses that forming oxide layer using conventional methods (using O2 precursor) would also consume portions of the mask layer. And thus, it appears, if not, it is obvious that the deposition of oxide layer on the masking layer as disclosed by Subramanian and Bencher et al. would result to “depositing the oxide layer consumes portions of the mask layer, wherein after depositing the oxide layer, opposite surfaces of the mask layer within the first opening have a third width that is greater than the first width.”    

Regarding claim 19, Subramanian discloses in Fig. 2, paragraph [0042]
wherein surfaces of spacer forming layer [230] within the first opening have a smaller edge roughness than surfaces of the mask layer [225] within the first opening.
Bencher et al. discloses spacer forming layer is oxide layer.
Consequently, the combination of Subramanian and Bencher et al. discloses limitation of claim 19. 

Regarding claim 24, Subramanian discloses in Fig. 3 and paragraph [0048], during the etching process to form a second opening, performing a planarization process to remove the oxide layer [330] from top surfaces of the mask layer [325-1]. Bencher et al. suggests in Fig. 3C-3F before performing the etching process to form a second opening, performing a planarization process to remove the oxide layer [330] from top surfaces of the mask layer [312]. Thus, one of ordinary skill in the art would have have recognized the finite number of predictable solutions for the order of performing the planarization process such as the planarization process is performed before, after or during the etching process. Absent unexpected results, it would have been obvious to try any order with a reasonable of success. Besides, changing in sequence of steps is prima facie obvious. See MPEP 2144 (IV)(C) Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US Pub. 20070196980) in view of Bencher et al. (US Pub. 200901111281) and Mazur et al. (US Pub. 20040002217) as applied to claim 16 above and further in view of Nakano et al. (US Pat. 9284642).
Regarding claim 20, Subramanian and Bencher et al. fails to disclose
wherein conformally depositing the oxide layer comprises forming a plasma from precursors, wherein the precursors are free of allotopes of oxygen.
Nakano discloses in column 1, lines 5-10, 60-67, column 2, column 4, column 5, column 6, lines 49-62
wherein conformally depositing the oxide layer comprises forming a plasma from precursors, wherein the precursors are free of allotopes of oxygen.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakano into the method of Subramanian and Bencher et al. to include wherein conformally depositing the oxide layer comprises forming a plasma from precursors, wherein the precursors are free of allotopes of oxygen. The ordinary artisan would have been motivated to modify Subramanian and Bencher et al. in the above manner for the purpose of providing suitable method for forming an oxide layer by PEALD and or PECVD in which oxidation of an underlying layer can effectively be inhibited, the generation of particles can effectively be inhibited and ignition of plasma can be stabilized without increasing RF power to be applied [column 1, lines 7-10, column 2, lines 6-22 of Nakano et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20140193974) in view of Nakano et al. (US Pat. 20150079311) as applied to claim 1 above and further in view of Kerrigan et al. (US Pub. 20180087150).
Regarding claim 23, Lee et al. and Nakano et al. fails to disclose 
wherein the plurality of precursors comprises an alcohol.
Kerrigan et al. discloses in paragraph [0230], [0234], [0248]-[0249], [0361], [0371] 
wherein the plurality of precursors comprises an alcohol.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kerrigan et al. into the method of Lee et al. and Nakano et al. to include wherein the plurality of precursors comprises an alcohol. The ordinary artisan would have been motivated to modify Subramanian and Bencher et al. in the above manner for the purpose of providing suitable precursors for forming a silicon oxide layer [paragraph [0230], [0234], [0248]-[0249], [0361], [0371] of Kerrigan et al.]. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-10, 12-13, 15-24 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822